Title: From Elizabeth Smith Shaw Peabody to Richard Cranch, June 1811
From: Peabody, Elizabeth Smith Shaw
To: Cranch, Richard



Atkinson June 1811

To receive a Letter from you My Dear Brother, & to be assured that a beloved Sister is recovering from a dangerous Fever is a balm to my Heart—The Tears of Affection, & the earnest Prayers of the Faithful, through the mediation of Him, who ever liveth to make Intercession, have we trust been graciously answered—And though the Sun has not “gone back upon the Dial,” yet we humbly hope, her useful Days may be lengthened out to Solace your latest Hours, to comfort, & delight her children, her sisters, & Friends, & to instruct the rising Youth which Providence seems so particularly to have committed to her maternal Care—And as you have through a long series of years lived united in the dearest earthly Ties, so your gentle, social Spirits, may not long be divided—but together rise, where scenes of Love, & Bliss immortal reign—
Yes! my Dear Brother, I can answer your enquiry with pleasure, & inform you that I arrived, with Cousin Abby Adams, safely here last wednesday noon, & received a most hearty Welcome form Mr Peabody, & had the satisfaction to find all the family well—
I am happy to hear that your Son’s family was in better health, than when he wrote to you before—My Love & best wishes ever attend so worthy & dear Connection & though at a distance, as to local Situation feelingly participate in the pleasure which my dear Brothers & Sisters experienced from the reception of Letters from long absent, Children—
It is a great Satisfaction that Mrs Greenleaf can be with you, & affords her Parents every attention filial Tenderness can inssure
That my dear Sisters, & your Health may be perfectly restored, & longer continued mutual Blessings, is the fervent petition / of your ever affectionate / Sister

E— Peabody